
	
		II
		112th CONGRESS
		1st Session
		S. 342
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Bingaman (for
			 himself and Ms. Murkowski) (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide supplemental ex gratia compensation to the
		  Republic of the Marshall Islands for impacts of the nuclear testing program of
		  the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Republic of the Marshall Islands
			 Supplemental Nuclear Compensation Act of 2011.
		2.Continued
			 monitoring on Runit IslandSection 103(f)(1) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921b(f)(1)) is amended—
			(1)by striking
			 Notwithstanding and inserting the following:
				
					(A)In
				generalNotwithstanding
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Continued
				monitoring on runit island
						(i)Cactus crater
				containment and groundwater monitoringEffective beginning
				January 1, 2008, the Secretary of Energy shall, as a part of the Marshall
				Islands program conducted under subparagraph (A), periodically (but not less
				frequently than every 4 years) conduct—
							(I)a visual study of
				the concrete exterior of the Cactus Crater containment structure on Runit
				Island; and
							(II)a radiochemical
				analysis of the groundwater surrounding and in the Cactus Crater containment
				structure on Runit Island.
							(ii)ReportThe
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate, and the Committee on Natural Resources of the House of Representatives,
				a report that contains—
							(I)a description
				of—
								(aa)the results of
				each visual survey conducted under clause (i)(I); and
								(bb)the results of
				the radiochemical analysis conducted under clause (i)(II); and
								(II)a determination
				on whether the surveys and analyses indicate any significant change in the
				health risks to the people of Enewetak from the contaminants within the Cactus
				Crater containment structure.
							(iii)Funding for
				groundwater monitoringThe Secretary of the Interior shall make
				available to the Department of Energy, Marshall Islands Program, from funds
				available for the Technical Assistance Program of the Office of Insular
				Affairs, the amounts necessary to conduct the radiochemical analysis of
				groundwater under
				clause(i)(II).
						.
			3.Clarification of
			 eligibility under Energy Employees Occupational Illness Compensation Program
			 Act of 2000
			(a)Definitions for
			 program administrationSection 3621 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l) is
			 amended by adding at the end the following:
				
					(18)The terms
				covered employee, atomic weapons employee, and
				Department of Energy contractor employee (as defined in paragraphs
				(1), (3), and (11), respectively) include a citizen or national of the Republic
				of the Marshall Islands or the Federated States of Micronesia who is otherwise
				covered by that
				paragraph.
					.
			(b)Definition of
			 covered DOE contractor employeeSection 3671(1) of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7385s(1)) is amended by inserting before the period at the end the following:
			 , including a citizen or national of the Republic of the Marshall
			 Islands or the Federated States of Micronesia who is otherwise covered by this
			 paragraph.
			(c)Offset of
			 benefits with respect to the Compact of Free AssociationSubtitle
			 C of the Energy Employees Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C. 7385 et seq.) is amended by inserting after section 3653 (42 U.S.C.
			 7385j–2) the following:
				
					3654.Offset of
				benefits with respect to the Compact of Free AssociationAn individual who has been awarded
				compensation under this title, and who has also received compensation benefits
				under the Compact of Free Association between the United States and the
				Republic of the Marshall Islands (48 U.S.C. 1681 et seq.) (referred to in this
				section as the Compact of Free Association), by reason of the
				same illness, shall receive the compensation awarded under this title reduced
				by the amount of any compensation benefits received under the Compact of Free
				Association, other than medical benefits and benefits for vocational
				rehabilitation that the individual received by reason of the illness, after
				deducting the reasonable costs (as determined by the Secretary) of obtaining
				those benefits under the Compact of Free
				Association.
					.
			4.Supplemental
			 health care grantSection
			 103(h) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921b(h)) is amended by adding at the end the following:
			
				(4)Supplemental
				health care grant
					(A)In
				generalIn addition to amounts provided under section 211 of the
				U.S.–RMI Compact (48 U.S.C. 1921 note), the Secretary of the Interior shall
				provide to the Republic of the Marshall Islands an annual supplemental health
				care grant in the amount made available under subparagraph (D)—
						(i)(I)to provide enhanced
				primary health care, with an emphasis on providing regular screenings for
				radiogenic illnesses by upgrading existing services or by providing quarterly
				medical field team visits, as appropriate, in each of Enewetak, Bikini,
				Rongelap, Utrik, Ailuk, Mejit, Likiep, Wotho, Wotje, and Ujelang Atolls, which
				were affected by the nuclear testing program of the United States; and
							(II)to enhance the capabilities of the
				Marshall Islands to provide secondary treatment for radiogenic illness;
				and
							(ii)to construct and
				operate a whole-body counting facility on Utrik Atoll.
						(B)Conditions on
				health care grantsTo ensure the effective use of grants funds
				under clause (i) of subparagraph (A), the Secretary of the Interior, after
				consultation with the Republic of the Marshall Islands, may establish
				additional conditions on the provision of grants under that clause.
					(C)Memorandum of
				agreementTo meet the objectives of clause (ii) of subparagraph
				(A), the Secretary of the Interior, the Secretary of Energy, and the Government
				of the Republic of the Marshall Islands shall enter into a memorandum of
				agreement setting forth the terms, conditions, and respective responsibilities
				of the parties to the memorandum of agreement in carrying out that
				clause.
					(D)FundingAs
				authorized by section 105(c), there is appropriated to the Secretary of the
				Interior, out of funds in the Treasury not otherwise appropriated, to carry out
				this paragraph $4,500,000 for each of fiscal years 2009 through 2023, as
				adjusted for inflation in accordance with section 218 of the U.S.–RMI Compact,
				to remain available until
				expended.
					.
		5.Assessment of
			 health care needs of the Marshall Islands
			(a)In
			 generalThe Secretary of the Interior shall enter into an
			 agreement with the National Academy of Sciences under which the National
			 Academy of Sciences shall conduct an assessment of the health impacts of the
			 United States nuclear testing program conducted in the Republic of the Marshall
			 Islands on the residents of the Republic of the Marshall Islands.
			(b)ReportOn
			 completion of the assessment under subsection (a), the National Academy of
			 Sciences shall submit to Congress, the Secretary, the Committee on Energy and
			 Natural Resources of the Senate, and the Committee on Natural Resources of the
			 House of Representatives, a report on the results of the assessment.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
